FILED
                                 UNITED STATES DISTRICT COURT                             MAY - 8 2009
                                 FOR THE DISTRICT OF COLUMBIA                     NANCY MAYER WHITTINGTON ClERK
                                                                                          U.S. DISTRICT COURT'
Frankie Dean Thomas,                   )
                                       )
                    Plaintiff,         )
                                       )
        v.                             )     Civil Action No.
                                       )                                t~i)~52
                                       )
CUSIP Service Bureau,                  )
                                       )
                    Defendant.         )


                                    MEMORANDUM OPINION

        This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

        Plaintiff, an inmate at the United States Penitentiary Allenwood in White Deer,

Pennsylvania, sues a private company based in New York, New York, see www.cusip.com.

under the Freedom oflnformation Act ("FOIA"), 5 U.S.C. § 552. The federal FOIA applies

only to executive-branch agencies of the United States. See 5 U.S.C. § 552(f) (defining agency

as "any executive department. .. Government corporation, Government controlled corporation,

or other establishment in the executive branch of the Government ... , or any independent

regulatory agency"). The complaint therefore fails to state a claim upon which relief can be

granted. A separate Order of dismissal accompanies this Memorandum Opinion.


Date: April 1,..-   r
                        f\-
                         ,2009
                                                   ~d)~
                                             Unite States District Judge